                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:96-00002

ROBERT KELLY JACKSON, JR.


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On February 6, 2019, the United States of America

appeared by Drew O. Inman, Assistant United States Attorney, and

the defendant, Roberty Kelly Jackson, Jr., appeared in person

and by his counsel, David R. Bungard, Assistant Federal Public

Defender, for a hearing on the petition seeking revocation of

supervised release submitted by United States Probation Officer

Lilla Adkins.   The defendant commenced a 30-month term of

supervised release in this action on July 26, 2018, as more

fully set forth in the Supervised Release Revocation and

Judgment Order entered by the court on May 3, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant failed to abide by the special

condition that he participate in and successfully complete the 9

to 12 month program at the Union Mission’s Foundations Program

inasmuch as he entered the program on August 7, 2018, and was

discharged from the program on November 24, 2018, after

violating the program rules by consuming intoxicating beverages

on September 28 and November 24, 2018; and (2) the defendant

violated the special condition that he refrain from the use of

alcohol inasmuch as he consumed intoxicating beverages on

September 28 and November 24, 2018, as noted above; all as

admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release.


            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously




                                  2
imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

FIVE (5) MONTHS.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                                     DATED:   February 15, 2019




                                 3
